DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/CN2017/104808 filed 9/30/2017.
Claims 1-10 are pending. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhary et al. (WO 2008/112690). 
	Regarding claim 1: Chaudhary is directed to a composition comprising:
	(A) a thermoplastic or elastomer including an ethylene/alpha-olefin/diene interpolymer, e.g. ethylene-propylene-butadiene (p. 11 ll. 25-31) 
	(B) an isocyanate comprising at least two isocyanate groups (p. 5-6) 
	(C) a TEMPO compound including 4-hydroxy TEMPO (equivalent to structure I wherein R1, R2, R3, R4 are H and X is OH.
	(D) a peroxide (p. 12 ll. 9-21) 
	The molar ratio of diisocyanate of component (B) to functional groups of component (C) TEMPO is 0.1 to 20, preferably 0.5-15. Further, a preferred adduct comprising the reaction product of MDI with 4-hydroxy-TEMPO such that two 4-hydroxy-TEMPO react with each terminal end of methylene di-p-phenyl diisocyanate (MDI) (equivalent to a molar ratio of isocyanate groups to functional groups of component (C) of 1.0) (p. 10 ll. 3-17).
	While a specific composition comprising an amount of (B) and (C) within the scope of claim 1 is not specifically mentioned, it would have been obvious to have selected such a composition since it is easily selected from a small number of possible choices. Further, case law has established that it is prima facie obvious to Obvious To Try" – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success. See MPEP 2143, rationale (E). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a composition simultaneously comprising  ethylene-propylene-butadiene (p. 11 ll. 25-31) as well as a TEMPO adduct within the scope of claim 1. 
	Regarding claim 2: The composition comprises:
	(A) a thermoplastic or elastomer including an ethylene/alpha-olefin/diene interpolymer, e.g. ethylene-propylene-butadiene (p. 11 ll. 25-31) 
	(B) A second scorch inhibitor is disclosed, which includes PAPI-TEMPO adduct as well (p. 9 ll. 16-19), which also comprises a 1:1 isocyanate to functional group of component (C) adduct. 
Preferred scorch inhibitors also preferably comprise the reaction product of MDI with 4-hydroxy-TEMPO such that two 4-hydroxy-TEMPO react with each terminal end of methylene di-p-phenyl diisocyanate (MDI), i.e. MDI-TEMPO adduct (equivalent to a molar ratio of isocyanate groups to functional groups of component (C) of 1.0) (p. 10 ll. 3-17). It would have been obvious to have selected a combination of TEMPO adducts including MDI-TEMPO and PAPI-TEMPO since they are both taught as suitable and both equally preferred. 
While a specific composition comprising an both MDI-TEMPO and PAPI-TEMPO adducts within the scope of claim 2 is not specifically mentioned, it would have been obvious to have selected such a composition since it is easily selected from a small number of possible choices. Further, case law has established that it is prima facie obvious to Obvious To Try" – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success. See MPEP 2143, rationale (E). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a composition simultaneously comprising  ethylene-propylene-butadiene (p. 11 ll. 25-31) as well as a MDI-TEMPO and PAPI-TEMPO adducts within the scope of claim 2. 
	Regarding claim 3: The isocyanate functionality can range from greater than 2 to 3 (p. 6 ll. 6-15).
	Regarding claims 4-6: 4-hydroxy-TEMPO is disclosed (equivalent to R1, R2, R3, R4 are the same, X is OH). 
	Regarding claim 7: The composition preferably comprises the reaction product of MDI with 4-hydroxy-TEMPO such that two 4-hydroxy-TEMPO react with each terminal end of methylene di-p-phenyl diisocyanate (MDI) (equivalent to a molar ratio of isocyanate groups to functional groups of component (C) of 1.0) (p. 10 ll. 3-17).
	Regarding claim 8: Chaudhary discloses a crosslinked composition that is vulcanized. While a crosslinked composition that is hot air vulcanized is not mentioned, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the present case, the same product of a crosslinked composition that is vulcanized, and therefore claim 8 is met by Chaudhary.
	Regarding claim 9: An article made by the composition is taught by Chaudhary. See claims 47-52 of Chaudhary. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chaudhary as applied to claim 9 above, and further in view of Prieto Goubert et al. (US 2008/0087380).
	Regarding claim 10: Chaudhary mentions articles, although doesn’t elaborate any specific article made from the composition. 
	Prieto Goubert is directed to articles made from a composition comprising polymer including ethylene/propylene/diene polymers ([0009] Prieto Goubert), a functionalized nitroxide, and a peroxide. Suitable articles include profile, gaskets, building material of wood composites and metal laminates, shoe components ([0007] Prieto Goubert). One skilled in the art would have been motivated to have made the aforementioned articles utilizing the composition of Chaudhary to produce useful articles. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have made the aforementioned articles utilizing the composition of Chaudhary. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764